McAdam, J.
On November 14, 1900, the plaintiffs entered judgment against the defendant for the sum of $936.83, with interest and costs, in an action for goods sold and delivered. Interest was calculated from January 18, 1899, the date of the last delivery of the goods, although no demand was made upon the defendant’s comptroller until January 18, 1900. Defendant contends that the interest should have been calculated from the date of demand, and moves to amend the judgment by deducting from the amount thereof the difference between the interest for the two periods. As to the payment of interest on accrued debts, the authorities apply a different rule to the case of a municipality from that which is applicable where the debtor is a private person. The individual is bound to seek his creditor and pay the debt when it becomes due, whereas a municipal corporation may require a demand before subjecting itself to the burden of interest. Paul v. Mayor, 7 Daly, 144; Donnelly v. City of Brooklyn, 7 N. Y. Supp. 49, 50; affd., 121 N. Y. 9; Taylor v. Mayor, 67 id. 87; People v. Canal Comrs., 5 Den. 404; Matter of College Place, N. Y. L. J., May 7, 1895; Matter of College Place & Greenwich Street, id. April 16, 1895. Motion granted.
Motion granted.